Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 9/16/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims.
The previous restriction and 10/2103 rejections have been maintained, but the position has been modified due to the amendment.

		
Claim Rejections - 35 USC § 102
Claim(s) 1, 8, 12, 18, 24, 39, and 175 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Electrochimica Acta, listed on ISR and IDS).
As to claims 1, 8, 12, 18, 24, 39, and 175, Lim (abs., scheme 2) discloses:

    PNG
    media_image1.png
    245
    458
    media_image1.png
    Greyscale
. The above -SO2-phenylene- group can be considered as the claimed L2 being 4-substitueted heteroaryl and the claimed L3 being absent. Lim (pg.19, right col) further teaches the sulfonation occurs to the para position because of the conjugated planar, rigid-rod backbone, and steric hindrance. Lim further teaches the sulfonation is controlled by different mole concentration of chmorosulfuic acid to obtain targeted IEC value on six phenyl groups on the side chain.
In light of this, one of ordinary skill would at once envisage the aforementioned  structure would have six phenyl groups on the side chain having 6 SO3H groups at the para positions and additional SO3H groups at other positions, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  The resultant structures anticipate the claimed ones.
As to claim 39, the above polymer contains species of the corresponding L1 being m/o-phenylene.
Lim is silent on the claimed process limitation of using anionic monomer. However, claim(s) 1, 8, 12, 18, 24, 39, and 175 (are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.
	

Claim Rejections - 35 USC § 103
Claim(s) 1, 8, 12, 18, 24, 39, and 175 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Electrochimica Acta, listed on ISR and IDS).
Disclosure of Lim is adequately set forth in ¶1 and is incorporated herein by reference.  
	In light of this, one having ordinary skill in the art would obviously recognize the aforementioned  structure would have six phenyl groups on the side chain having 6 SO3H groups at the para positions and additional SO3H groups at other positions, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  Furthermore, one having ordinary skill in the art would obviously recognize to control the concentration of the sulfonation agents to obtain the claimed structures.

Claim(s) 1, 8, 12, 18, 24, 39, 59, 61, and 175 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 8110636) in view of Lim.
As to claims 1, 8, 12, 18, 24, 39, 59, and 175, Fujimoto (abs., claims, examples, figures, schemes, 4:50-65) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Particularly to claim 39, the above polymer contains species of the corresponding L1 being m/o-phenylene.
Particularly to claims 59 and 61, Fujimoto discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Particularly to claims 59 and 61, it would have been obvious to one of ordinary skill in the art to have replaced 1,4-diethynylbenzene with 1,4-diethynylbiphenyl because of their equivalent functionality as arylene comonomers to produce a sulfonated polyarylene copolymer.  These conditions appear to equally apply to both productions using similar arylene comonomers. This adaptation would have obviously yielded instantly claimed structures.  
Fujimoto is silent on the claimed para position substituent and additional substituents at other positions. 
Disclosure of Lim is adequately set forth in ¶1-2 and is incorporated herein by reference.  Lim (pg.19, right col) further teaches the sulfonation occurs to the para position because of the conjugated planar, rigid-rod backbone, and steric hindrance. Lim further teaches the sulfonation is controlled by different mole concentration of sulfonation agents to obtain targeted IEC value on six phenyl groups on the side chain. 
Therefore, as to claims 1, 8, 12, 18, 24, 39, 59, and 175, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Fujimoto and controlled the mole concentration of sulfonation agents in view of Lim, because the resultant process would yield targeted IEC value.  Furthermore, the resultant structures would meet the claimed ones having para position substituent and additional substituents at other positions.
Fujimoto and Lim are silent on the claimed process limitation of using anionic monomer. However, claim(s) 1, 8, 12, 18, 24, 39, 59, 61, and 175 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument (pp24-26) pertaining to the amendment has been rendered moot.  See above modified rejections.
Applicant’s argument (26:1) of unexpected results appears irrelevant to rebut the 102 rejections.
Applicant’s argument (27-28) of anionic monomers is unpersuasive, because the claimed structures are met by product-by-process rationale. Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymers are not structurally different.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Therefore, the previous restriction and 102/103 rejections have been maintained, but the position has been modified due to the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766